DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a connector to be connected to a flexible conductor, the connector comprising: a base member having a projection; a contact made of a conductive material and having a projection accommodating portion of a recess shape into which the projection is inserted; and a housing holding the contact, wherein the housing has a holding mechanism configured to hold the flexible conductor disposed to extend across an opening end portion of the projection accommodating portion of the contact, wherein the holding mechanism has a first holding portion and a second holding portion which are separately disposed on opposite sides of the opening end portion of the projection accommodating portion so as to sandwich the opening end portion of the projection accommodating portion of the contact,  wherein one end portion of the flexible conductor is held by the first holding portion, and a middle portion of the flexible conductor is held by the second holding portion, and wherein when the projection of the base member is inserted into the projection accommodating portion of the contact together with the flexible conductor held by the holding mechanism, the flexible conductor is sandwiched between a lateral surface of the projection and an inner surface of the projection accommodating portion to contact the inner surface of the projection accommodating portion, whereby the contact is electrically connected to the flexible conductor (claim 1).  The above stated claimed limitations are not taught or suggested by the prior art of record and therefore claims 1 and 3-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed June 3, 2021have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Neither the flexible conductor 21c nor the flange 13c of Komoto extends across the opening end portion of the projection accommodating portion 13d of the contact 13 as shown in, for example, FIG. 11 of the present application." is persuasive and therefore claims 1 and 3-13 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
July 15, 2021